Investors Capital Holdings, Ltd. Report on Form 10-Q Quarter Ended September 30, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 Commission File Number: 1-16349 INVESTORS CAPITAL HOLDINGS, LTD. (Exact name of registrant as specified in its charter) DELAWARE 04-3284631 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 230 Broadway E. Lynnfield, Massachusetts 01940 (Address of principal executive offices) (781) 593-8565 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date: Number of shares outstanding of our only class of common stock as of November 10, 2009: 6,592,985 Investors Capital Holdings, Ltd. Report on Form 10-Q Quarter Ended September 30, 2009 Table of Contents PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS ITEM 4T . CONTROLS AND PROCEDURES PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS ITEM 6. EXHIBITS SIGNATURES Investors Capital Holdings, Ltd. Report on Form 10-Q Quarter Ended September 30, 2009 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, 2009 March 31, 2009 Assets Current assets Cash and cash equivalents $4,852,695 $ 6,151,613 Deposit with clearing organization, restricted 175,000 175,000 Accounts receivable 6,020,319 5,198,575 Accounts receivable-Fidelity Bond - 956,223 Note receivable - (current) 8,730 8,674 Loans receivable from registered representatives, net of allowance 667,980 737,571 Prepaid income taxes 28,804 295,608 Marketable securities, at market value 18,032 85,436 Prepaid expenses 572,575 858,679 12,344,135 14,467,379 Property and equipment, net 790,247 950,620 Long-term investments Loans receivable from registered representatives (long-term) 149,309 129,358 Note receivable 747,617 747,617 Investments 160,723 127,143 Non-qualified deferred compensation investment 812,346 533,665 Cash surrender value life insurance policies 482,008 406,089 2,352,003 1,943,872 Other assets Deferred tax asset, net 780,630 1,097,952 Other assets 74,335 44,511 854,965 1,142,463 TOTAL ASSETS $16,341,350 $18,504,334 Liabilities and stockholders' equity Current l iabilities Accounts payable $1,147,310 $2,029,286 Accrued expenses 884,243 2,347,761 Note payable 200,689 1,044,805 Unearned revenues 168,717 94,259 Commissions payable 3,105,882 2,860,093 Securities sold, not yet purchased, at market value 506 7,056 5,507,347 8,383,260 Long-term liabilities Non-qualified deferred compensation 828,035 541,993 828,035 541,993 Total liabilities 6,335,382 8,925,253 Commitments and contingencies (Note 3) Stockholders' equity: Common stock, $.01 par value, 10,000,000 shares authorized; 6,598,169 issued and 6,594,284 outstanding at September 30, 2009; 6,570,177 issued and 6,566,292 outstanding at March 31, 2009. 65,982 65,702 Additional paid-in capital 11,989,144 11,852,467 Accumulated deficit (2,027,390) (2,285,622) Less: Treasury stock, 3,885 shares at cost (30,135) (30,135) Accumulated other comprehensive income 8,367 (23,331) Total stockholders' equity 10,005,968 9,579,081 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $16,341,350 $18,504,334 See Notes to Condensed Consolidated Financial Statements. Investors Capital Holdings, Ltd. Report on Form 10-Q Quarter Ended September 30, 2009 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) Revenue: Commissions $15,357,927 $19,464,072 Advisory fees 2,871,553 3,032,044 Other fee income 106,661 140,397 Marketing revenue 486,232 295,239 Interest, dividend and investment 113,426 171,773 Total revenue 18,935,799 23,103,525 Commission and advisory fee expenses 15,136,218 18,639,678 Gross profit 3,799,581 4,463,847 Operating expenses: Advertising 210,520 327,682 Communications 195,237 397,631 Selling expense 405,757 725,313 Compensation and benefits 1,817,574 2,478,485 Regulatory, legal and professional 511,359 756,282 Occupancy 210,591 269,064 Other administrative 419,368 465,038 Interest expense 6,034 9,741 Administrative Expense 2,964,926 3,978,610 Total operating expense 3,370,683 4,703,923 Operating income (loss) before taxes 428,898 (240,076) Provision for income taxes 222,202 251,850 Net income (loss) $206,696 $ (491,926) Earnings per common share: Basic earnings (loss) per common share $0.03 $(0.08) Diluted earnings per common share $ 0.03 N/A Dividends per common share: Basic earnings per common share $- $ - Diluted earnings per common share $- $ - Share data: Weighted average shares used in basic earnings per common share calculations 6,499,394 6,374,066 Incremental shares from assumed exercise of stock options and restricted shares 246,564 539,074 Weighted average shares used in diluted earnings per common share calculations 6,745,958 6,913,140 See Notes to Condensed Consolidated Financial Statements. Investors Capital Holdings, Ltd. Report on Form 10-Q Quarter Ended September 30, 2009 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS SIX MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Revenue: Commissions $31,070,736 $38,738,231 Advisory fees 5,303,741 6,046,721 Other fee income 248,338 278,044 Marketing revenue 704,762 606,465 Interest, dividend and investment 223,057 332,232 Total revenue 37,550,634 46,001,693 Commission and advisory fee expenses 30,250,193 37,224,852 Gross profit 7,300,441 8,776,841 Operating expenses: Advertising 392,882 764,905 Communications 345,856 635,049 Selling expense 738,738 1,399,954 Compensation and benefits 3,489,510 4,999,938 Regulatory, legal and professional 1,126,983 1,839,981 Occupancy 439,707 571,199 Other administrative 769,853 766,814 Interest expense 16,614 21,598 Administrative expense 5,842,667 8,199,530 Total operating expenses 6,581,405 9,599,484 Operating income(loss)before taxes 719,036 (822,643) Provision (benefit) for income taxes 460,804 (56,173) Net income (loss) $258,232 $ (766,470 ) Earnings per common share: Basic earnings (loss) per common share $0.04 $ (0.12) Diluted earnings per common share $0.04 N/A Dividends per common share: Basic earnings per common share $ - $- Diluted earnings per common share $ - $- Share data: Weighted average shares used in basic earnings per common share calculations 6,490,974 6,386,828 Incremental shares from assumed exercise of stock options and restricted shares 242,054 560,237 Weighted average shares used in diluted earnings per common share calculations 6,733,028 6,947,065 See Notes to Condensed Consolidated Financial Statements. Investors Capital Holdings, Ltd. Report on Form 10-Q Quarter Ended September 30, 2009 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY SIX MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) Common Stock Accumulated $.01 Par Value Additional Comprehensive Retained Other Total Number of Carrying Paid-In Income Earnings Treasury Comprehensive Stockholders' Shares Amount Capital (loss) (Deficit) Stock Income (Loss) Equity Balance at April 1, 2008 6,535,871 $65,359 $10,886,381 $(455,623) $(30,135) $28,674 $10,494,656 Stock-based compensation: Exercise of stock options 34,760 347 121,399 121,746 Amortization of deferred compensation 471,179 471,179 Issuance of common stock under p lans 2,000 20 4,610 4,630 Comprehensive income: Net loss (766,470) (766,470) Other comprehensive income: Unrealized gain on securities: Unrealized holding gains arising during (17,269) the period, no tax effect Other comprehensive loss (17,269) (17,269) Comprehensive loss (783,739) (783,739) Balance at September 30, 2008 6,572,631 $65,726 $ 11,483,569 - $(1,222,093) $(30,135) $11,405 $10,308,472 Balance at April 01, 2009 6,570,177 $65,702 $11,852,467 $(2,285,622) $(30,135) $(23,331) $9,579,081 Stock-based compensation: Amortization of deferred compensation 136,957 136,957 Issuance of common stock under plans 28,701 287 (287) - Cancelled restricted shares (709) (7) 7 - Comprehensive income: Net income 258,232 258,232 Other comprehensive income: Unrealized gain on securities: Unrealized holding gains arising during 31,698 the period, no tax effect Other comprehensive income 31,698 31,698 Comprehensive income 289,930 289,930 Balance at September 30, 2009 6,598,169 $65,982 $11,989,144 - $(2,027,390) $(30,135) $8,367 $10,005,968 See Notes to Condensed Consolidated Financial Statements Investors Capital Holdings, Ltd. Report on Form 10-Q Quarter Ended September 30, 2009 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED SEPTEMBER 30, 2(UNAUDITED) Cash flows from operating activities: Net income (loss) $258,232 $( 766,470 ) Adjustments to reconcile net income (loss) to net cash (used in) provided by operating activities: Depreciation and amortization 175,300 194,928 Loss on disposal of equipment 1,200 - Amortization of discount on U.S. Treasury note - (1,955) Forgivable loan principal charged to commission expense 71,727 32,450 Allowance for doubtful accounts on loans receivable (registered r epresentatives) (32,846) 95,542 Valuation allowance income taxes 102,405 - Deferred taxes 214,917 (108,597) Stock-based compensation 136,957 475,809 Unrealized loss in marketable securities 696 75,574 Non-qualified deferred compensation investment 7,361 (7,117) Market adjustment cash surrender value life insurance policy (21,476) 12,479 Change in operating assets and liabilities: Accounts receivable (821,744) (331,562) Accounts receivable - Fidelity Bond 956,223 - Loans receivable from registered representatives 10,759 (153,107) Prepaid expenses and other assets 256,280 67,955 Prepaid income taxes 266,804 722,424 Securities, net 60,158 (220,840) Accounts payable (881,976) 488,934 Accrued expenses (1,463,518) 5,702 Unearned revenues 74,458 82,599 Commissions payable 245,789 288,516 Net cash (used in) provided by operating activities (382,294) 953,264 Cash flows from investing activities: Acquisition of property and equipment (16,127) (103,233) (Payments) cash surrender value life insurance policies (54,443) (36,445) Note receivable (56) (56) Proceeds from maturity of U.S. Treasury notes - 750,000 Purchase of investments (1,882) (1,821) Net cash (used in) provided by investing activities (72,508) 608,445 Cash flows from financing activities: Payments on note payable (844,116) (819,438) Exercise of stock options - 121,746 Net cash used in financing activities (844,116) (697,692) Net (decrease) increase in cash and cash equivalents (1,298,918) 864,017 Cash and cash equivalents, beginning of period 6,151,613 4,340,082 Cash and cash equivalents, end of period $4,852,695 $5,204,099 Supplemental disclosures of cash flow information: Interest paid $ 16,614 $ 9,034 Income taxes paid $ 58,731 $ 0 See Notes to Condensed Consolidated Financial Statements. Investors Capital Holdings, Ltd. Report on Form 10-Q Quarter Ended September 30, 2009 INVESTORS CAPITAL HOLDINGS, LTD. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2009 (UNAUDITED) NOTE 1 - ORGANIZATION, BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES Incorporated in July 1995 under Massachusetts law and redomiciled under Delaware law in November 2007, Investors Capital Holdings, Ltd. ("ICH") is a holding company whose wholly-owned subsidiaries assist a nationwide network of independent registered representatives ("representatives") in providing a diversified line of financial services to the public including securities brokerage, investment advice, asset management, financial planning and insurance. Our subsidiaries include the following: Investors Capital Corporation ("ICC") is duly registered under the Securities Exchange Act of 1934, the Investment Advisers Act of 1940 and applicable state law to provide broker-dealer and investment advisory services nationwide. ICCs national network of independent financial representatives is licensed to provide these services through ICC under the regulatory purview of the Securities and Exchange Commission (the SEC), the Financial Industry Regulatory Agency (FINRA) and state securities regulators. ICC clears its public customer accounts on a fully disclosed basis through a clearing broker. ICC, doing business as Investors Capital Advisors (ICA), also provides investment advisory services. ICC Insurance Agency, Inc. facilitates the sale of insurance and annuities by our representatives. Investors Capital Holdings Securities Corporation ("ICH Securities") holds cash, cash equivalents, interest income and dividend income for ICH. In the past, Eastern Point Advisors, Inc. ("EPA") had been the Companys primary provider of investment advisory services. EPA withdrew its investment advisor registration with the SEC on May 5, 2008. EPA ceased operations and voluntarily dissolved during the fiscal quarter ended June 30, 2008. EPAs net assets and equity were transferred to ICC and ICH, respectively. INTERIM FINANCIAL REPORTING: The accompanying interim unaudited condensed consolidated financial statements of Investors Capital Holdings, Ltd. and its subsidiaries (the Company) have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and with the instructions to Quarterly Report on Form 10-Q. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, these financial statements contain all of the adjustments necessary for a fair presentation of the results of the interim periods presented. Operating results for the three and six month period ended September 30, 2009 are not necessarily indicative of the results that may be expected for the year ending March 31, 2010. The balance sheet at March 31, 2009 has been derived from the audited financial statements at that date, but does not include all of the information and footnotes required by GAAP for complete financial statements. For further information, refer to the audited consolidated financial statements and footnotes thereto included in the Companys Annual Report on Form 10-K (the Form 10-K) for the fiscal year ended March 31, 2009 filed with the SEC. USE OF ESTIMATES AND ASSUMPTIONS: The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. RECLASSIFICATIONS: Certain amounts in prior periods have been reclassified to remain consistent with the current period financial statement presentation. Investors Capital Holdings, Ltd. Report on Form 10-Q Quarter Ended September 30, 2009 SIGNIFICANT ACCOUNTING POLICIES: Revenue Recognition Company revenue recognition policies are summarized below. Mutual Funds/Variable Annuities. Revenue from the sale of mutual funds and variable annuities is recognized as of the date the check and application is accepted by the investment company. Brokerage. The Company earns commissions through stock purchase and sale transactions, mutual fund purchases, government and corporate bonds transactions, fee-based managed accounts and ticket charges. The Company also earns revenue in the form of 12b-1 fees and interest on account balances. The earnings process is substantially complete at trade date in accordance with the rules of FINRA and the SEC. The Company also receives credit for clearing charge adjustments that are netted against any clearing charges the Company may incur for the period. These adjustments are recognized as income in the period received unless otherwise noted by the clearing Company. Unrealized gains and losses are recorded at the time that the Company reconciles its trading positions with the market value. The unrealized gains or losses are adjusted to market until the position is settled or the trade is cancelled. Advisory Fees. Our managed accounts advisory fees are based on the amount of assets managed per agreement negotiated between our independent representatives and their clients. These revenues are recorded quarterly as and when billed based on the fair market value of assets managed throughout the quarter. Any portion remaining uncollected due to account adjustments after account rebalancing is charged against earnings at quarter end. Administration Fees. Administration fees for services rendered to the Companys representatives respecting annual FINRA license renewals and Error and Omissions (E&O) insurance are recognized as revenue upon registration of the representative with FINRA and listing of the registered representative with the E&O insurance carrier. The funds received from the registered representative are initially recorded as unearned revenue. The amounts collected in excess of the E & O insurance premium and/or fees due FINRA, if any, are recognized as revenue. Fees collected to maintain books and records are deferred and recognized ratably throughout the year. Marketing Revenue. Revenue from marketing associated with product sales is recognized quarterly based on production levels. Marketing event revenues are recognized at the commencement of each event offset by its costs. Accounts Receivable  Allowance for Doubtful Accounts The Companys policy for determining whether a receivable is considered uncollectible is as follows: Loans to representatives . Management performs periodic evaluations and provides an allowance based on the assessment of specifically identified unsecured receivables and other factors, including the representative's payment history and production levels. Once it is determined that it is both probable that a loan has been impaired, typically due to the termination of the relationship, and the amount of loss can reasonably be estimated, the portion of the loan balance estimated to be uncollectible is so classified. See Note 6 - Loans to Registered Representatives. Trade receivables . As prescribed by the SEC, trade receivables usually settle within three days. If a trade error results, the Company pursues remedies to collect on the trade error. The Company does not record a receivable resulting from a trade error that is in litigation or whose outcome is otherwise not reasonably determinable. In such a case, the Company applies any proceeds from settlements or insurance against any trade losses incurred. Investors Capital Holdings, Ltd. Report on Form 10-Q Quarter Ended September 30, 2009 Income Taxes The Company uses the asset and liability method to account for income taxes, which requires recognition of deferred tax assets, subject to valuation allowances, and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income or loss in the period that includes the enactment date. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. The Company has recorded a valuation allowance against the deferred tax assets in the current period. Management believesit is more likely than not that ther emaining deferred tax assets will be realized . We provide reserves for potential payments of tax to various tax authorities related to uncertain tax positions and other issues. Reserves related to uncertain tax positions are based on a determination of whether and how much of a tax benefit taken in our tax filings or positions is more likely than not to be realized, assuming that the matter in question will be raised by the tax authorities. Potential interest and penalties associated with such uncertain tax positions are recorded as a component of income tax expense. We believe appropriate provisions for outstanding issues have been made. RECENTLY ISSUED ACCOUNTING STANDARDS: In June 2009, the FASB issued FASB ASC 105,  Generally Accepted Accounting Principles, which establishes the FASB Accounting Standards Codification as the sole source of authoritative generally accepted accounting principles. Pursuant to the provisions of FASB ASC 105, the Company has updated references to GAAP in its financial statements issued for the period ended September 30, 2009. The adoption of FASB ASC 105 did not impact the Companys financial position or results of operations. In May, 2009, FASB issued ASC  Subsequent Events. This Statement sets forth the period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements; the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements; and the disclosures that an entity should make about events or transactions that occurred after the balance sheet date. This Statement is effective for interim and annual periods ending after June 15, 2009. We evaluated any subsequent events through the date of this filing and concluded there were no material subsequent events requiring disclosure. In June 2008, the FASB issued FASB ASC 260 which requires unvested share-based payment awards that contain non-forfeitable rights to dividends or dividend equivalents to be treated as participating securities and, therefore, included in the earnings allocation in computing earnings per share under the two-class method. It is effective for fiscal years beginning after December 15, 2008 (April 1, 2009 for the Company), and interim periods within those fiscal years.T he adoption of FASB ASC 260 did not impact the Companys financial position or results of operations. NOTE 2 - SEGMENT INFORMATION The Company evaluates segment performance based on several factors, including operating profit. The Company uses operating profit as a measure of the operating segment performance because it excludes the impact of corporate-driven decisions related to interest expense and income taxes. The Company's reportable segments include broker/dealer and related services offered through ICC and asset management (investment advisory) services offered through ICA and, previously, EPA. The Company's reportable segments are strategic business units that offer different services. They are managed separately because each business requires distinct marketing strategies and varied technological and operational support. ICC earns commissions as a broker for its customers in the purchase and sale of securities on major exchanges and other public markets. Asset management services generate recurring revenue from fees received on the management of customer accounts. Our business is presented in segments reflecting the way we make operating decisions and assess performance. In presenting segment data, all corporate overhead items are allocated to the segments, and inter-segment revenue, expense, receivables and payables are eliminated. Currently it is impractical to report segment information using geographical concentration. Investors Capital Holdings, Ltd. Report on Form 10-Q Quarter Ended September 30, 2009 Assets are allocated among ICH and its subsidiaries based upon legal ownership and the services provided. Total period-end assets are presented in this Note 2 on a stand-alone basis, i.e., without inter-company eliminations. Corporate items and eliminations are presented in the following table for the purpose of reconciling the stand-alone asset amounts to total consolidated assets. Effective October 1, 2008, management modified the expense sharing agreement between ICH and ICC to allocate overhead expenses, previously allocated entirely to ICH, separately to the parent and subsidiary. Costs associated with shared personnel are allocated between the two entities based upon time studies and a determination of which entities are the beneficiaries of the services rendered by the personnel. Within ICC, expenses are further allocated between the brokerage and asset management segments as follows: overhead expenses pro rata to revenue, direct full-time and timeshared employee costs based on the segments being served, and other personnel-related expenses pro rata to head count. Effective July 1, 2009, ICC agreed to reimburse ICH in the form of a management fee for ICH-incurred overhead expenses that are necessary for ICC to effectively conduct its operations. This overhead primarily is in the nature of salaries and professional and legal fees incurred to obtain such services as audit engagements, legal advice, and industry expertise. Investors Capital Holdings, Ltd. Report on Form 10-Q Quarter Ended September 30, 2009 Segment reporting is as follows for the quarter ended: September 30, Non-interest revenues: ICC brokerage services $15,925,453 $19,843,698 ICA asset management services 2,923,825 3,088,055 ICH (loss) gainon investment (6,872) 4,152 Total $ 18,842,406 $ 22,935,905 Interest and dividend income, net: ICC $91,163 $165,006 ICH 2,217 2,601 ICH Securities 13 13 Total $ 93,393 $167,620 Depreciation and amortization expenses: ICC brokerage services $ 85,991 $94,375 ICA asset management services 1,167 1,167 Total $87,158 $95,542 Operating income (loss): ICC brokerage services $342,199 $419,659 ICA asset management services 213,813 357,855 ICH (127,127) (1,017,603) ICH Securities 13 13 Total $428,898 $(240,076) Period end total assets: ICC brokerage services $13,130,466 $ 13,007,815 ICA asset management services 1,391,710 1,169,245 ICH 2,894,490 3,391,899 ICH Securities 10,213 10,162 Corporate items and eliminations (1,085,529) (427,742) Total $ 16,341,350 $ 17,151,379 Corporate items and eliminations: Inter-company eliminations $(681,551) $(427,742) Income taxes (403,978) - Total $(1,085,529) $(427,742) Investors Capital Holdings, Ltd. Report on Form 10-Q Quarter Ended September 30, 2009 Segment reporting is as follows for the six months ended: September 30, Non-interest revenues: ICC brokerage services $31,925,896 $39,514,753 ICA asset management services 5,428,586 6,154,708 ICH (loss) gain on investment (9,361) 7,117 Total $37,345,121 $45,676,578 Interest and dividend income, net: ICC $200,655 $ 318,808 ICH 4,832 6,282 ICH Securities 26 25 Total $205,513 $ 325,115 Depreciation and amortization expenses: ICC brokerage services $172,967 $192,594 ICA asset management services 2,333 2,334 Total $175,300 $ 194,928 Operating income (loss): ICC brokerage services $ 966,394 $315,733 ICA asset management services 464,508 648,119 ICH (711,892) (1,786,520) ICH Securities 26 25 Total $719,036 $(822,643) Period end total assets: ICC brokerage services $ 13,130,466 $13,007,815 ICA asset management services 1,391,710 1,169,245 ICH 2,894,490 3,391,899 ICH Securities 10,213 10,162 Corporate items and eliminations (1,085,529) (427,742) Total $ 16,341,350 $ 17,151,379 NOTE 3 - LITIGATION AND REGULATORY MATTERS In the ordinary course of business, the Companyroutinely is a defendant in or party to pending and threatened legal actions and proceedings, including actions and arbitrations brought on behalf of various investors. Certain of these actions and proceedings are based on alleged violations of consumer protection, securities and other laws and may involve claims for substantial monetary damages asserted against the Company and its subsidiaries. Also, the Company and its subsidiaries are subject to regulatory examinations, information gathering requests, inquiries, investigations and formal administrative proceedings that may result in fines or other negative impact on the Company. ICC,a duly registered broker/dealer and investment advisor, is subject to regulation by the SEC, FINRA, NYSE Amex (formerly the American Stock Exchange) and state securities regulators. The Company maintains E&O insurance to protect itself from potential damages and/or legal costs associated with certain litigation and arbitration proceedings and, as a result, in the majority of cases the Companys exposure is limited to $100,000 in any one case, subject to policy limitations and exclusions. The maximum exposure in any one case with coverage was $75,000 per the Companys E&O policy through December 30, 2008. The Company also maintains a fidelity bond to protect itself from potential damages and/or legal costs related to fraudulent activities pursuant to which the Companys exposure is usually limited to a $200,000 deductible per case, subject to policy limitations and exclusions. The Company had accrued expenses of $440,116 and $2,267,522 as of September 30, 2009 and March 31, 2009, respectively related to legal fees and estimated probable settlement costs. Investors Capital Holdings, Ltd. Report on Form 10-Q Quarter Ended September 30, 2009 NOTE 4 - STOCK BASED COMPENSATION The Company measures and recognizes compensation expense for all share-based awards made to employees and directors to be based on estimated fair values. Under the modified prospective transition method selected by the Company, all equity-based awards granted to employees and existing awards modified are accounted for at fair value with compensation expense recorded as a component of net (loss) income. The Company periodically issues common stock to employees, directors, officers, representatives and other key individuals in accordance with the provisions of the shareholder approved equity compensation plans. Restricted Stock Restricted shares of stock granted under the Companys 2005 Equity Incentive Plan (the 2005 Plan) as of September 30, 2009 have been either fully vested at date of grant or subject to vesting over times periods varying from one to five years after the date of grant, unvested shares being subject to forfeiture in the event of termination of the grantees relationship with the Company, other than for death or disability. The compensation cost associated with restricted stock grants is recognized over the vesting period of the shares and is calculated as the market value of the shares on the date of grant. Restricted shares have been recorded as deferred compensation, which is a component of paid-in capital within stockholders equity on the Companys Consolidated Balance Sheets. The following activity occurred during the three months ended September 30, 2009: Weighted Ave Weighted Average Shares Stock Price Vested Life Fair Value Non-vested at July 1, 2009 81,996 $4.08 1.48 years $334,544 Granted 28,701 $2.65 76,058 Vested (15,576) $ 4.18 (65,108) Canceled (376) $5.02 (1,888) Non-vested at September 30, 2009 94,745 $3.63 2.01years $343,924 The following activity occurred during the six months ended September 30, 2009: Weighted Ave Weighted Average Shares Stock Price Vested Life Fair Value Non-vested at April 1, 2009 96,913 $4.11 1.66 yrs $398,312 Granted 28,701 $2.65 76,058 Vested (30,160) $4.22 (127,275) Canceled (709) $4.97 (3,524) Non-vested at September 30, 2009 94,745 $ 3.63 2.01 years $ 343,924 The Companys net income for the three months ended September 30, 2009 includes $33,635 of compensation costs related to the Companys grants of restricted stock to executives and employees, and $34,539 for grants to independent representatives, under the Plan. The Companys net loss for the three months ended September 30, 2008 includes $208,122 of compensation costs related to the Companys grants of restricted stock to executives and employees, and $25,245 for grants to independent representatives, under the Plan. The Companys net income for the six months ended September 30, 2009 includes $68,818 of compensation costs related to executives and employees, and $68,139 for grants to independent representatives, under the Plan. The Companys net loss for the six months ended September 30, 2008 includes $419,951 of compensation costs related to executives and employees, and $55,858 for grants to independent representatives, under the Plan. Investors Capital Holdings, Ltd. Report on Form 10-Q Quarter Ended September 30, 2009 Stock Options The following table summarizes information regarding the Company's employee and director fixed stock options as of September 30, 2009 and, 2008: Employee, Director and Officers Fixed Options Weighted-Average Weighted-Average Shares Exercise Price Shares Exercise Price Outstanding at beginning of year 150,000 $1.00 150,000 $1.00 Granted - - Forfeited - - Exercised - - Reclassified(non-employee) - - Outstanding at quarter end 150,000 $1.00 150,000 $1.00 Options exercisable at quarter-end 150,000 150,000 The following table summarizes further information about employee and Directors' fixed stock options outstanding as of September 30, 2009: Options Outstanding Options Exercisable Weighted-Average Range Of Number Remaining Number Weighted-Average Exercise Prices Outstanding Contractual Life Exercise Price Exercisable Exercise Price $1.00 150,000 No Stated Maturity $1.00 150,000 $1.00 NOTE 5 - NOTE RECEIVABLE On October 24, 2005, the Company entered into an agreement (the Transition Agreement) with Dividend Growth Advisors, LLC (DGA). Pursuant to the Transition Agreement, the Company agreed to terminate its Investment Advisory Agreement with Eastern Point Advisors Funds Trust (the Trust) effective October 18, 2005 and to permit the appointment by the Trust of DGA to succeed the Company as the Trusts investment advisor. The Company had served since 1999 as Investment Advisor for the funds sponsored by the Trust, and DGA had provided investment advisory services to the Trust since 2004 pursuant to a subcontract with the Company. DGA entered into a new advisory agreement directly with the Trust. Under the terms of the Transition Agreement and an associated promissory note, the receivable owed by the Funds to the Company was assigned to DGA and DGA agreed to pay the Company an amount equal to the total of all fees that the Company had waived or remitted to a fund in the Trust through October 18, 2005. In addition, DGA agreed to pay the Company 10 basis points on the assets raised by the Companys broker dealer, ICC, at the effective time of transition, October 18, 2005 subject to mark to market adjustments. These fees are paid to the Company on a quarterly basis. Although these payments are part of the agreement between DGA and the Trust, they are not part of the terms of the note and are deemed separate. The note provides for a principle amount of $747,617, quarterly payments of interest accruing thereon at a 5.5% annual rate, and full payment on or before October 31, 2010. Prepayments are permitted without penalty. Interest accrued for the periods ended September 30, 2009 and March 31, 2009was $8,730 and $8,674, respectively. Investors Capital Holdings, Ltd. Report on Form 10-Q Quarter Ended September 30, 2009 NOTE 6  LOANS TO REGISTERED REPRESENTATIVES ICC has granted loans to certain registered representatives with the stipulation that the loans will be forgiven if the representatives remain licensed with the Company for an agreed upon period of time, generally one to five years, and/or meet specified performance goals. Upon forgiveness, the loans are charged to commission expense for financial reporting purposes. Some loans to registered representatives are not subject to a forgiveness contingency. These loans, as well as loans that have failed the forgiveness contingency, typically are repayable to the Company by deducting a portion of the representatives commission payouts throughout the commission cycle until the loans are paid off. Interest charged on these loans to representatives ranges from 3.1% to 11.25% annually. Loans to registered representatives are as follows: September30, March31, Non-forgiveable $366,306 $567,576 Forgiveable 515,416 396,632 Less: allowance (64,433) (97,279) Total loans $ 817,289 $ 866,929 NOTE 7 - INVESTMENTS Securities not readily marketable include investment securities (a) for which there is no market on a securities exchange or no independent publicly quoted market, (b) that cannot be publicly offered or sold unless registration has been effected under the Securities Act of 1933, or (c) that cannot be offered or sold because of other arrangements, restrictions, or conditions applicable to the securities or to the Company. The Company became aware of factors that indicated a decrease in the value of their private equity investments which was considered to be other than temporary. The Company reduced the value of the investments to $0 as of March 31, 2009. NOTE 8  FAIR VALUE MEASUREMENTS On April 1, 2008, the Company adopted the provisions of FASB ASC 820 for certain financial assets and financial liabilities that are measured at fair value on a recurring basis and provides a consistent definition of fair value, with a focus on exit price from the perspective of a market participant. The Company holds short-term money market investments, commercial paper, investments in private equity, and certain other financial instruments which are carried at fair value. The Company determines fair value based upon quoted prices when available or through the use of alternative approaches when market quotes are not readily accessible or available. Valuation techniques for fair value are based upon observable and unobservable inputs. Observable inputs reflect market data obtained from independent sources, while unobservable inputs reflect the Companys best estimate, considering all relevant information. These valuation techniques involve some level of management estimation and judgment. The valuation process to determine fair value also includes making appropriate adjustments to the valuation model outputs to consider risk factors. The fair value hierarchy of the Companys inputs used in the determination of fair value for assets and liabilities during the current period consists of three levels. Level 1 inputs are comprised of unadjusted, quoted prices in active markets for identical assets or liabilities at the measurement date. Level 2 inputs include quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; inputs other than quoted prices that are observable for the asset or liability; and inputs that are derived principally from or corroborated by observable market data by correlation or other means. Level 3 inputs incorporate the Companys own best estimate of what market participants would use in pricing the asset or liability at the measurement date where consideration is given to the risk inherent in the valuation technique and the risk inherent in the inputs to the model. If inputs used to measure an asset or liability fall within different levels of the hierarchy, the categorization is based on the lowest level input that is significant to the fair value measurement of the asset or liability. The Companys assessment of the significance of a particular input to the fair value measurement in its entirety requires judgment, and considers factors specific to the asset or liability. Investors Capital Holdings, Ltd. Report on Form 10-Q Quarter Ended September 30, 2009 The following table presents financial assets and liabilities measured at fair value on a recurring basis and their related valuation inputs as of September 30, 2009: Assets and Liabilities Measured at Fair Value on a Recurring Basis September 30, 2009 Fair Value Measurementsat Reporting Date Using Quotes Prices in Significant Active Markets for Other Significant Total Fair Value of Identical Assets Observable Unobservable Asset or Liability (Level 1) Input (Level 2) Inputs (Level 3) Non-qualified deferred compensation investment $ 812,346 $812,346 $ - $ - Cash surrender value of life insurance policies 482,008 482,008 - - Investments 160,723 160,723 - - Marketable securities, at market value 18,032 18,032 - - Loans receivable from registered representatives, net 817,289 - - 817,289 Note receivable 747,617 - - 747,617 Accounts receivable - employees/other 13,977 - - 13,977 Total Assets $3,051,992 $ 1,473,109 $- $1,578,883 Securities sold, not yet purchased, at market value $506 $506 $- $- Non-qualified deferred compensation plan 828,035 828,035 - - Total Liabilities $ 828,541 $ 828,541 $- $ - The following table is a roll forward of those investment assets classified as Level 3 as of September 30, 2009: Balance as of April 1, 2009 $ 1,614,546 Receipts (193,509) Distributions 125,000 Change in allowance for doubtful accounts 32,846 Balance as of September 30, 2009 $ 1,578,883 March 31, 2009 Fair Value Measurementsat Reporting Date Using Quotes Prices in Active Markets for Significant Other Significant Total Fair Value of Identical Assets Observable Input Unobservable Asset or Liability (Level 1) (Level 2) Inputs (Level 3) Non-qualified deferred compensation investment $ 533,665 $ 533,665 $ - $- Cash surrender value of life insurance policies 406,089 406,089 - - Investments 127,143 127,143 - - Marketable securities, at market value 85,436 85,436 - - Total assets $ 1,152,333 $1,152,333 $ - $ - Securities sold, not yet purchased, at market value 7,056 7,056 $ - $- Non-qualified deferred compensation plan 541,993 541,993 - - Total liabilities $ 549,049 $549,049 $- $ - NOTE 9  NON-QUALIFIED PLAN Non-Qualified Deferred Compensation Plan. Effective December 2008, the Company established the Investors Capital Holdings, Ltd. Deferred Compensation Plan (the NQ Plan) as well as a Rabbi Trust Agreement for this Plan. ICH is the NQ Plans sponsor. The unfunded NQ Plan enables eligible ICC registered representatives to elect to defer a portion of fees earned by them, as well as any gains or losses on the underlying investments, as defined by the NQ Plan. The total amount of compensation deferred by the participating representatives was $89,796 and $159,359 for the three and six months ended September 30, 2009 and $139,481 and $285,494 for the three and six months ended September 30, 2008. Investors Capital Holdings, Ltd. Report on Form 10-Q Quarter Ended September 30, 2009 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Management's Discussion and Analysis reviews our consolidated financial condition as of September 30, 2009 and March 31, 2009, the consolidated results of operations for the three and six months ended September 30, 2009 and 2008 and, where appropriate, factors that may affect future financial performance. The discussion should be read in conjunction with the condensed consolidated financial statements and related notes, included elsewhere in this Form 10-Q. Unless context requires otherwise, as used in this Managements Discussion and Analysis (i) the current period means the three or six months ended September 30, 2009, (ii) the prior period means the three or six months ended September 30, 2008, (iii) an increase or decrease compares the current period to the prior period, and (iv) all non-comparative amounts refer to the current period. FORWARD-LOOKING STATEMENTS The statements, analysis, and other information contained herein relating to trends in our operations and financial results, the markets for our products, the future development of our business, and the contingencies and uncertainties to which we may be subject, as well as other statements including words such as "anticipate," "believe," "plan," "estimate," "expect," "intend," "will," "should," "may," and other similar expressions, are "forward-looking statements" under the Private Securities Litigation Reform Act of 1995. Such statements are made based upon management's current expectations and beliefs concerning future events and their effects on the Company and are subject to many risks and uncertainties. Our actual results may differ materially from the results anticipated in these forward-looking statements. Readers are directed to discussions of risks and uncertainties that may be found in this report and other documents filed by the Company with the United States Securities and Exchange Commission. We specifically disclaim any obligation to update or revise any forward-looking information, whether as a result of new information, future developments or otherwise. OVERVIEW We are a financial services holding company that, through our subsidiaries, provides brokerage, investment advisory, insurance and related services. We operate in a highly regulated and competitive industry that is influenced by numerous external factors such as economic conditions, marketplace liquidity and volatility, monetary policy, global and national political events, regulatory developments, competition, and investor preferences. Our revenues and net earnings may be either enhanced or diminished from period to period by such external factors. We remain focused on continuing to reduce redundant operating costs, upgrade operating efficiency, recruit quality representatives and grow our revenue base. Broker-Dealer Services The Company provides broker-dealer services in support of trading and investment by its representatives customers in corporate equity and debt securities, U.S. Government securities, municipal securities, mutual funds, variable annuities and variable life insurance, including provision of market information, internet brokerage, portfolio tracking facilities and records management. Investment Advisory Services We provide investment advisory services, including asset allocation and portfolio rebalancing, for our representatives customers. In the past, investment advisory services were performed by both ICC and EPA. We have consolidated our investment advisory services into ICA, and EPA ceased operations and was dissolved during the fiscal quarter ended June 30, 2008. Recruitment and Support of Representatives A key component of our business strategy is to recruit well-established, productive representatives who generate substantial revenues from an array of investment products and services. Additionally, we assist our representatives in developing and expanding their business by providing a variety of support services and a diversified range of investment products for their clients. The Company focuses on providing substantial added value to our representatives practices, enabling them to be more productive in their investment advisory and brokerage businesses. Support provided to assist representatives in pursuing consistent and profitable sales growth takes many forms, including online brokerage systems, asset management models, training in practice management, targeted financial assistance and a network of communication links with investment product companies. Regional symposiums and national conventions provide forums for interaction to improve product knowledge, sales and client satisfaction. In addition, our dedicated transition and business development teams focus on providing representatives with programs and tools to grow their businesses both through new client acquisition and advancement of existing client relationships. These programs enhance our ability to attract and retain productive representatives. Investors Capital Holdings, Ltd. Report on Form 10-Q Quarter Ended September 30, 2009 OUR PROCESS Check and Application The largest segment of our revenues is obtained through a check and application process where a check and a product application is delivered to us for processing that includes principal review and submission to the variable annuity, mutual fund, direct participation or other investment product company. Investments in technology are facilitating our migration over time from a paper intensive to a virtually paperless process. This shortens the transaction cycle, reduces errors and creates greater efficiencies. We continue to invest in technologies that provide more efficient processes resulting improved productivity. Online Brokerage Registered representatives have direct market access to submit security transactions for their clients through the use of online brokerage platform for trade execution serviced by our clearing firm, Pershing. Using Pershings Net Exchange Pro 360 Platform our registered representatives execute client transactions. Bond Brokerage Our fixed-income brokerage desk uses a network of regional and primary dealers to execute trades across a broad array of fixed income asset classes. The desk also utilizes several dealer-only electronic services that allow the desk to offer inventory and to execute trades. Our fixed income traders work with our representatives to develop portfolios for clients. Asset Allocation Asset allocation services are made available through ICA. Our services include the design, selection and rebalancing investment portfolios on behalf of our representatives' clients. We also provide tools, services and guidance that enable our representatives to provide these investment services directly to their clients. These services, for the most part, are conducted through our online brokerage platform. Other allocation services are performed directly by fund companies. CRITICAL ACCOUNTING POLICIES In General Our consolidated financial statements are prepared in accordance with accounting principles generally accepted in United States of America (GAAP). The Company believes that of its significant accounting policies (see Note 1 to Companys condensed consolidated financials statements contained herein), those dealing with revenue recognition, allowance for doubtful accounts receivable, and taxes involve a particularly high degree of judgment and complexity. Our accounting policies require estimates and assumptions that affect the amounts of assets, liabilities, revenues and expenses reported in the condensed consolidated financial statements. By their nature, estimates involve judgment based upon available information. Actual results or amounts can and do differ from estimates and the differences can have a material effect on the condensed consolidated financial statements. Therefore, understanding these policies is important understanding the reported results of operations and the financial position of the Company. Off Balance Sheet Risk We execute securities transactions on behalf of our customers on a fully-disclosed basis. If either the customer or counter-party fails to perform, we, by agreement with our clearing broker, may be required to discharge the obligations the non-performing party. In such circumstances, we may sustain a loss if the market value of the security is different from the contract value of the transaction. We seek to control off-balance sheet risk by monitoring the market value of securities held or given as collateral in compliance with regulatory and internal guidelines. Pursuant to such guidelines, our clearing company requires that we reduce positions when necessary. We also complete credit evaluations where there is thought be credit risk. Investors Capital Holdings, Ltd. Report on Form 10-Q Quarter Ended September 30, 2009 Reserves We records reserves related to legal proceedings in accrued expenses in the condensed consolidated balance sheet. The determination of these reserve amounts requires significant judgment on the part of management. Management considers many factors including, but not limited to: the amount of the claim; the amount of the loss in the clients account; the basis and validity of the claim; the possibility of wrongdoing on the part of an employee or representative of the Company; previous results in similar cases; and legal precedents. Each legal proceeding is reviewed with counsel in each accounting period and the reserve is adjusted as deemed appropriate by management. Any change in the reserve amount is recorded the condensed consolidated financial statements and is recognized as a charge/credit to earnings in that period. The assumptions made by management in determining the estimates of reserves may be incorrect and the actual costs upon settlement of a legal proceeding may be greater or less than the reserved amount. KEY INDICATORS OF FINANCIAL PERFORMANCE FOR MANAGEMENT Management periodically reviews and analyzes our financial performance across a number of measurable factors considered to be particularly useful in understanding and managing our business. Key metrics in this process include productivity and practice diversification of representatives, top line commission and advisory services revenues, gross margins, operating expenses, legal costs, taxes, earnings per share and adjusted EBITDA. Investors Capital Holdings, Ltd. Report on Form 10-Q Quarter Ended September 30, 2009 COMPARISON OF THE FISCAL QUARTERS ENDED SEPTEMBER 30, 2 RESULTS OF OPERATIONS Percentage of Revenue Percent Quarter Ended September 30, Quarter Ended September 30, Change 2009 vs 2008 Revenue: Commissions $15,357,927 $19,464,072 81.0% 84.3% -21.1% Advisory fees 2,871,553 3,032,044 15.2% 13.1% -5.3% Other fee income 106,661 140,397 0.6% 0.6% -24.0% Marketing revenue 486,232 295,239 2.6% 1.3% 64.7% Interest, dividend and investment 113,426 171,773 0.6% 0.7% -34.0% Total revenue 18,935,799 23,103,525 100.0% 100.0% -18.0% Commission and advisory fee expenses 15,136,218 18,639,678 79.9% 80.7% -18.8% Gross profit 3,799,581 4,463,847 20.1% 19.3% -14.9% Operating expenses: Advertising 210,520 327,682 1.1% 1.4% -35.8% Communications 195,237 397,631 1.0% 1.7% -50.9% Total selling expenses 405,757 725,313 2.1% 3.1% -44.1% Compensation and benefits 1,817,574 2,478,485 9.6% 10.7% -26.7% Regulatory, legal and professional 511,359 756,282 2.7% 3.3% -32.4% Occupancy 210,591 269,064 1.1% 1.2% -21.7% Other administrative 419,368 465,038 2.2% 2.0% -9.8% Interest 6,034 9,741 0.0% 0.0% -38.1% Total administrative expenses 2,964,926 3,978,610 15.6% 17.2% -25.5% Total operating expenses 3,370,683 4,703,923 17.7% 20.3% -28.3% Operating income (loss) 428,898 (240,076) 2.4% -1.0% -278.7% Provision for income taxes 222,202 251,850 1.2% 1.1% -11.8% Net income (loss) 206,696 (491,926 ) 1.2% -2.1% -142.0% Adjusted Earnings before income taxes, depreciation and amortization $590,964 $98,455 3.1% 0.4% 500.1% Adjustments to GAAP Net income (loss): Income tax benefit 80,337 33,187 0.4% 0.1% 142.1% Interest exense (6,034) (9,741) 0.0% 0.0% -38.1% Income tax provision (302,539) (285,037) -1.6% -1.2% 6.1% Depreciation (87,858) (95,423) -0.5% -0.4% -7.9% Non-cash compensation (68,174) (233,367) -0.4% -1.0% -70.8% Net income (loss) $206,696 $ (491,926) 1.1% -2.1% -142.0% Investors Capital Holdings, Ltd. Report on Form 10- Quarter Ended September 30, 2009 Adjusted EBITDA Earnings before interest, taxes, depreciation and amortization (EBITDA), as adjusted by eliminating other non-cash expense, gains or losses on sales of assets, and various non-recurring items, (adjusted EBITDA) is a key metric we use in evaluating our financial performance. Adjusted EBITDA eliminates items that we believe are not part of our core operations, are non-recurring items of revenue or expense, or do not involve a cash outlay, such as stock-related compensation. We consider adjusted EBITDA important in monitoring and evaluating our financial performance on consistent basis across various periods. We also use adjusted EBITDA as a primary measure, among others, to analyze and evaluate financial and strategic planning decisions. Adjusted EBITDA is considered a non-GAAP financial measure as defined by Regulation G promulgated by the SEC under the Securities Act of 1933, as amended. Adjusted EBITDA should be considered in addition to, rather than as substitute for, important GAAP financial measures including pre-tax income, net income and cash flows from operating activities. Items excluded from adjusted EBITDA are significant and necessary components to the operations of our business; therefore, adjusted EBITDA should only be used as a supplemental measure of our operating performance. Productivity A key metric that we use to assess the average quality of our producing (non-staff) representatives is per capita rep generated revenue based on a rolling 12-month period. Data for the 12-month periods ended September 30, 2009 and 2008 are presented below: Incease/ % Increase/ decrease decrease Rep-generated revenue: Commission $60,551,819 $ 76,607,746 $ (16,055,927) -21.0% Advisory 10,347,528 11,844,216 (1,496,688) -12.6% Other fee income 775,171 1,065,589 (290,418) -27.3% $ 71,674,518 $ 89,517,551 $ (17,843,033) -19.9% Number of representatives $ 637 $ 687 (50) -7.3% Average revenue per representative $ 112,519 $ 130,302 $(17,783) -13.6% We believe that the 13.6% decline in per capita representative-generated revenue compares well with percentage changes in revenue experienced in the financial industry during the twelve months ended September 30, 2009. REVENUES Revenues decreased by $4.2 million, or 18.0%, primarily due to a reduction of $4.1 million in commissionable revenues reflecting the overall economic crisis; however, the Company is seeing a stabilization of revenues since our fiscal year end. Revenues continue to reflect the effect of the unprecedented events of last year on the financial services sector. Management seeks a diversified revenue stream to provide a degree of protection from market risk and continues to emphasize retention and recruitment of representatives who seek to leverage the full range of our services and technology platforms. Commissions Commission revenue fell by 21.1%, led by a $4.1 million drop in commissions from direct business. Revenues from the sale of mutual funds, direct participation programs (DPPs), and variable annuities all contributed to this decline. The drop in commissions from the sale of DPPs was due largely to a decline in Real Estate Investment Trusts (REITS) sales reflecting disruption in real estate markets, and a drop in sales of oil and gas programs as prices for these commodities fell. Brokerage commissions rose by 10.5% due to increased trading of both bonds and equities in over-the-counter markets. Speculation that interest rates would continue to fall attracted investors into the bond markets. Also, in the prior period there was a major sell off in the equity markets. In recent quarters stock market performance, measured by major indices, has begun to show signs of recovery and investors are gradually beginning to reinvest in equities with the mindset that there exist good buying opportunities. Investors Capital Holdings, Ltd. Report on Form 10-Q Quarter Ended September 30, 2009 The following table details commission revenue by product type included in commissions: Percentage Percent of change 2009 vs. Product Type 2009 vs. 2008 total change Variable Annuities $6,322,520 $7,868,207 $ (1,545,687) -37.5% -19.6% Brokerage (1) 6,464,322 5,851,198 613,124 14.9% 10.5% Mutual Funds 1,313,372 2,178,289 (864,917) -21.1% -39.7% Direct Participation Programs 1,241,819 3,486,093 (2,244,274) -54.7% -64.4% Other 15,894 80,285 (64,391) -1.6% -80.2% Total Commissions Revenue $15,357,927 $ 19,464,072 $ (4,106,145) - 100.0% -21.1% 1. Revenue designated as brokerage includes revenue from mutual funds sold through our trading platform. Revenue from direct check and application sales of mutual funds are listed above under "Mutual Funds". Advisory Fees from advisory services dropped by 5.3% to $2.9 million. The decrease was attributable largely to market-related declines in asset values and decreasing new investment contributions. Our advisor-directed managed assets program, A-MAP, where investment advisory services are provided directly by our independent representatives, continues to contribute the majority of advisory services revenue. Revenue from this program decreased by $0.67 million, or 18.81%, due to a decrease in assets under management which, in turn, reflected market-wide declines in asset values, asset managed performance and decreasing new investment. Assisted by Pershings Net Exchange Pro on-line platform, A-MAP remains popular with our representatives because of the opportunities it provides them to deliver superior asset management services and overall investment performance at a lower cost. Resulting transactional cost savings has been shared with our representatives' clients in the form of lower fees. Other Fee Income A decrease in other fee income, primarily comprised of administrative, licensing and financial planning fees, was due in part to transition assistance provided to newly recruited representatives. Marketing Revenue Marketing revenues increased by $0.2 million, or 64.7%, due primarily to an increase in marketing support revenue for our East Coast National convention in addition to strategic reductions in the cost of hosting such events. Other Income Other income, primarily interest, declined 34.0% to $0.1 million, as compared to $0.2 million during the prior period. The decrease in interest income is directly attributable to a reduction by the Federal Reserve in effective yields on cash accounts. Investors Capital Holdings, Ltd. Report on Form 10-Q Quarter Ended September 30, 2009 GROSS MARGINS The following table reports gross margin by each of our operating segments for the quarters ended September 30, 2009 and 2008, respectively: % of Sales % of Total Percent Change Retention Rate Gross Margin vs. 2008 Commissions: Brokerage $ 1,510,707 $ 1,553,115 23.4% 26.5% 39.8% 34.8% -2.7% Check and Application 1,154,102 1,759,236 13.0% 13.0% 30.4% 39.4% -34.4% Fixed Insurance 15,894 26,935 100.0% 100.0% 0.4% 0.6% -41.0% Underwriting - 12,006 0.0% 22.5% 0.0% 0.3% -100.0% Total 2,680,703 3,351,292 70.6% 75.1% -20.0% Advisory Services: A-MAP 330,701 402,675 21.1% 23.2% 8.7% 9.0% -17.9% F-MAP 119,937 115,552 40.2% 40.7% 3.2% 2.6% 3.8% Other 128,153 146,954 n/a 1 n/a 1 3.4% 3.3% -12.8% Total 578,791 665,181 19.8% 21.5% 15.3% 14.9% -13.0% Licensing 29,870 61,302 n/a 1 n/a 1 0.8% 1.5% -51.3% Marketing 486,231 295,239 n/a 1 n/a 1 12.7% 6.5% 64.7% Other Income 23,986 90,833 n/a 1 n/a 1 0.6% 2.0% -73.6% Total Gross Margin $ 3,799,581 $ 4,463,847 20.1% 19.3% 100.0% 100.0% -14.9% 1. Due to account composition of the notated products, profit margin retention is not deemed a useful indicator of performance and is not tracked. Gross margin decreased by $0.66 million, or 14.9%, to $3.80 million for the current period primarily due to a $0.60 million, or 34.4%, decrease in gross margin from our direct check and application programs Commissions As a result of a significant decline in alternative investments, and a drop in investments in mutual funds and variable annuities, gross margins from our direct check and application programs declined. The continued decline in these investments can be attributed in part to the economic recession that has impacted the discretionary income of most consumers. Gross margin from brokerage remained relatively flat, assisted by an increase in over-the-counter bond investments as expectations of lower interest rates made bonds an attractive investment. Advisory Services The decrease in profit margin from our advisory services segment is attributed to a decline in fees generated from our A-MAP Program, as lower asset values impacted overall fee-based income and profit margin. Investors Capital Holdings, Ltd. Report on Form 10-Q Quarter Ended September 30, 2009 Marketing The Company experienced a 64.7% increase in profit margin from marketing efforts due to both new and repeat sponsors participating and supporting our National Convention. Also in the current period, we strategically lowered costs to host that event. Commission and Advisory Fees Expenses Profit margins are inversely aligned with payout of commission and advisory fees to our representatives as a percentage of revenue generated by them. We strive to recruit quality independent representatives who generate recurring revenues that do not flow through the commission and advisory expense payout grid, primarily as brokerage commissions and advisory fees. Management continuously monitors the amount of revenue an independent representative brings in compared to its payout on that revenue. Commission and advisory fee expenses during the current period were $15.1 million as compared to $18.6 million for the prior period. As a percentage of revenue generated by representatives, defined as commissions, advisory fees and other fees, commission and advisory expenses increased slightly from 82.3% in the prior period to 82.5% in the current period. These expenses include commissions to representatives, clearing and execution costs and other direct costs that are necessary to produce revenue. Management continuously monitors these costs as they have a substantial effect on our profit margin. OPERATING EXPENSES Operating expenses, which decreased by 28.3% to $3.4 million, are discussed in detail below. Compensation and Benefits The largest component of our operating expenses, compensation and benefits, decreased by $0.7 million or 26.7%. Due to a reduction in base salary to our executives, management team and staff, and suspension of the employer match to our 401(k) Plan, each effective in the fourth quarter of the prior fiscal year, we have reduced overall compensation. Reduced stock compensation to executives, reduction of investment center staff in the prior period, and also the resignation of one of our officers, has further reduced compensation. We also experienced 26% cost savings per employee related to health care benefits resulting from changing health care providers. Regulatory, Legal and Professional Regulatory, legal and professional expenses declined by $0.2 million, or 32.4%, reflecting significant reductions in both litigation legal fees and legal and professional costs incurred in connection with strategic corporate matters. We will continue to incur legal fees and settlement costs as we operate in a regulated industry that is increasingly litigious. In addition, from time to time regulatory agencies and self-regulatory organizations institute investigations into industry practices, which can also result in the imposition of sanctions. We invest significant resources to contain future litigation and regulatory exposure by promoting accuracy, ensuring sound operational procedures and applying appropriate compliance measures. Advertising Advertising, marketing and branding efforts, and meals and entertainment decreased by $0.1 million, or 35.8%. Reflecting prevailing economic conditions, we have reduced our advertising costs and resulting exposure in print publications. Also, a modified travel policy, implemented in the winter 2008, resulted in a reduction in travel costs. Communications Communications expenses decreased 50.9%, or $0.2 million, in the current period versus the prior period as a result of many factors including a reduction in telephone expenses and website connectivity costs from the closing of our investment centers, and use of electronic rather than print for direct marketing efforts. Also, we sponsored a reward trip, the Pinnacle Conference in Ireland during August 2008, whereas we combined that event with sponsored events in the current year. Investors Capital Holdings, Ltd. Report on Form 10-Q Quarter Ended September 30, 2009 Occupancy Occupancy expenses, which include depreciation, decreased 21.7% or by $0.06 million due largely to consolidation of home office space in June 2009, plus the closing of our investment centers in the prior period. Other Administrative Other administrative expenses, which include various insurance, postage, office and other office-related expenses, decreased by $0.05 million or 9.8%. There were fewer special committee Board meetings and resulting fees paid to our independent board members. OPERATING AND NET INCOME We reported operating income of $0.43 million compared to a $0.24 million operating loss for the prior period. Our net income totaled $0.21 million, or $0.03 per basic and diluted net income per share, compared to net loss of $0.49 million, or $0.08 basic and diluted net loss per share, for the prior period. The Company has achieved profitability for two consecutive quarters, the first time since fiscal 2007, primarily due to our efforts at cutting costs. Substantially all of the Companys segments realized significant bottom line improvement from the preceding quarter, albeit not all at the gross revenue levels of prior years, as the equity markets and overall economy have begun to show signs of recovery. Management attributes the stabilized results of operations primarily to reduced operating costs, upgraded operating efficiency, recruitment of quality representatives and growth of our advisory segments asset values. COMPARISON OF THE SIX MONTH PERIODS ENDED SEPTEMBER 30, 2 Results reported for the current six-month period compared to the year ago six-month period are discussed below to the extent that explanations for comparative variances in year to date results differ from the explanations for comparative quarterly results discussed above. Please refer to the comparative quarterly results analysis for a general explanation of variances concerning the current six-month period that are not discussed below. Investors Capital Holdings, Ltd. Report on Form 10-Q Quarter Ended September 30, 2009 RESULTS OF OPERATIONS Percent of Revenue Six Months Ended Percent Six Months Ended September 30, September 30, Change vs. 2008 Revenues: Commission $ 31,070,736 $38,738,231 82.7% 84.2% -19.8% Advisory fees 5,303,741 6,046,721 14.1% 13.1% -12.3% Other fee income 248,338 278,044 0.7% 0.6% -10.7% Marketing revenue 704,762 606,465 1.9% 1.4% 16.2% Other income 223,057 332,232 0.6% 0.7% -32.9% Total revenue 37,550,634 46,001,693 100.0% 100.0% -18.4% Commission and advisory expenses 30,250,193 37,224,852 80.6% 80.9% -18.7% Gross profit 7,300,441 8,776,841 19.4% 19.1% -16.8% Operating expenses: Advertising 392,882 764,905 1.0% 1.7% -48.6% Communications 345,856 635,049 0.9% 1.4% -45.5% Total selling expenses 738,738 1,399,954 1.9% 3.1% -47.2% Compensation and benefits 3,489,510 4,999,938 9.3% 10.9% -30.2% Regulatory, legal and professional 1,126,983 1,839,981 3.0% 4.0% -38.8% Occupancy 439,707 571,199 1.2% 1.2% -23.0% Other administrative expenses 769,853 766,814 2.1% 1.7% 0.4% Interest expense 16,614 21,598 0.0% 0.0% -23.1% Total administrative expenses 5,842,667 8,199,530 15.6% 17.8% -28.7% Total operating expenses 6,581,405 9,599,484 17.5% 20
